Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 25th 2021 has been entered. Claims 1-20 remain pending in the application. The amendments to the claim overcome the 112 rejections, however the 101 rejection is maintained. 
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the amended claims 1 and 11 to overcome the rejection from Bowen and Maxwell regarding the one-dimensional fractures. By stating each fracture is “treated as a one-dimensional element” applicant argues that this overturns the rejection. Examiner disagrees with the applicant and argues that the combination of Bowen and Maxwell still teaches the one-dimensional elements of the fracture. Maxwell in Para 0144. discusses hydraulic fracture parameters that can be determined from the fractures by measuring out various points. The fracturing dimensions may include seismic measurements, sonic measurements, and geological measurements. Maxwell teaches that these fractures can be observed at either an x or y axis which therefore shows a one dimensional view of the fracture.  Therefore the rejection is maintained. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-20 of copending Application No. 16/097545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every aspect of the instant claims are already covered in the claims of Application No. 16/097545 and are anticipated by the reference claims as follows: 
Application No. 16/097545
 Instant Application
Claim 1
A hydraulic fracturing flow simulation method comprising:  
Claim 1
A hydraulic fracturing flow simulation method comprising:  5

identifying one or more reservoir layers contacted by a wellbore, the reservoir layers comprising a network of fractures;
determining a current network state that includes flow parameter values at discrete points arranged one-dimensionally along the fractures in said network and at discrete points arranged two-dimensionally across the junctions in the network
determining a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture where each fracture is treated as a one-dimensional element, the flow parameter values 10comprising concentrations of multiple proppant types or sizes
constructing a set of equations for deriving a subsequent network state from the current network state while accounting for boundary layers at each opening
constructing a set of linear equations for deriving a subsequent network state from the current network state while accounting for interaction and settling of the multiple proppant types or sizes
repeatedly solving the set of equations to obtain a sequence of subsequent network states, the sequence embodying a time-dependent spatial distribution of at least one flow parameter
repeatedly solving the set of linear equations to obtain a sequence of subsequent 15network states responsive to injection of fluids and proppants via the wellbore pursuant to a proppant schedule

displaying the time-dependent spatial distribution.

and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the multiple proppant types or sizes.
Claim 3 

Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 2
The method of claim 1, wherein the flow parameter is selected from the group consisting of velocity, pressure, proppant concentration, diverter concentration, and temperature.

Claim 5
The method of claim 1, wherein the flow parameter is selected from the group consisting of velocity, pressure, density, viscosity, temperature, fracture width, fracture height, multiple proppant settling velocities, multiple proppant distributions, and multiple proppant settling heights.
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
A hydraulic fracturing flow system comprising 15
Claim 11
A hydraulic fracturing flow system comprising
a data acquisition module that identifies a network of fractures comprising junctions where said fractures intersect, each fracture accessing each associated junction via a respective opening
a data acquisition system that identifies one or more reservoir layers contacted by a wellbore, the reservoir layers comprising a network of fractures
a processing module that:
and at least one processor of at least one multi-processor computer that:
determines a current network state that includes flow parameter values at discrete points arranged one-dimensionally along the fractures in said network and at discrete points arranged two-dimensionally across the junctions in the network
determines a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture where each fracture is treated as a one-dimensional element, the flow parameter values comprising concentrations of multiple proppant types or sizes

constructs a set of linear equations for deriving a subsequent network state from the current network state while accounting for interaction and settling of the multiple proppant types or sizes
repeatedly solves the set of equations to obtain a sequence of subsequent network states, the sequence embodying a time-dependent spatial distribution of at least one flow parameter
repeatedly solves the set of linear equations to obtain a sequence of subsequent 30network states responsive to injection of fluids and proppants via the wellbore pursuant to a proppant schedule, the sequence embodying a time-dependent spatial distribution of the multiple proppant types or sizes
displays the time-dependent spatial distribution
displays the time-dependent spatial distribution

and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the multiple proppant types or sizes.
Claim 13

Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 12
The system of claim 11, wherein the flow parameter is selected from the group consisting of velocity, pressure, proppant concentration, diverter concentration, and temperature.
Claim 15
The system of claim 11, wherein the flow parameter is selected from the group consisting of velocity, pressure, density, viscosity, temperature, fracture width, fracture height, multiple proppant settling velocities, multiple proppant distributions, and multiple proppant settling heights.
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19 
Claim 19
Claim 20
Claim 20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. 
Step 1
Claims 1-10 are directed towards the statutory category of a process
Claim 11-20 are directed towards the statutory category of a machine
Regarding claim 1
Step 2A – Prong 1
	Claim 1 recites the following steps in a mental process: 
identifying one or more reservoir layers contacted by a wellbore, the reservoir layers comprising a network of fractures;
determining a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture, where each fracture is treated as a one-dimensional element the flow parameter values 10comprising concentrations of multiple proppant types or sizes;
constructing a set of linear equations for deriving a subsequent network state from the current network state while accounting for interaction and settling of the multiple proppant types or sizes;
repeatedly solving the set of linear equations to obtain a sequence of subsequent 15network states responsive to injection of fluids and proppants via the wellbore pursuant to a proppant schedule, the sequence embodying a time-dependent spatial distribution of the multiple proppant types or sizes;
and controlling a fracture treatment in real-time based on the time dependent spatial distribution of multiple proppant types or sizes
	
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. In addition, the limitations “constructing a set of linear equations…” and “repeatedly solving the set of linear equations…” under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 



Step 2A – Prong 2
	Claim 1 does not recite any elements that integrate the exception into a practical application of the exception. In particular, the claim(s) only recites the additional elements of hydraulic fracturing flow simulation.  However, this amounts to generally linking the use of the judicial exception to a particular technological environment or field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).  



Step 2B
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of hydraulic fracturing flow simulation amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h). 
	

Regarding the Dependent Claims
Claims 2-3 is merely providing additional elements into the mental process that describes a function for the set of equations. 
Claim 4 is merely additional steps in the mental process. “Modifying the proppant schedule” can be implementing the mental process. 
Claim 5 is merely additional elements in the mental process. The use of the term “flow parameters” is merely specifying what values are obtained. 
Claim 6 is merely additional steps in the mental process. “Recording a relationship” can be implementing the mental process. 
Claim 4-5 are merely additional elements in the mental process. The claim does not even recite when in the mental process this is performed, or how the results are used.
Claims 7-10 is merely an extra-solution activity of mere data gathering. 
Regarding claim 11
Step 2A – Prong 1
	Claim 11 recites the following steps in a mental process: 
identifies one or more reservoir layers contacted by a wellbore, the reservoir layers comprising a network of fractures;
determines a current network state that comprises flow parameter values at discrete points arranged one-dimensionally along the wellbore and at discrete points arranged one-dimensionally along each fracture, the flow parameter values comprising concentrations of multiple proppant types 25or sizes;
constructs a set of linear equations for deriving a subsequent network state from the current network state while accounting for interaction and settling of the multiple proppant types or sizes;
repeatedly solves the set of linear equations to obtain a sequence of subsequent 30network states responsive to injection of fluids and proppants via the wellbore pursuant to a proppant schedule, the sequence embodying a time-dependent spatial distribution of the multiple proppant types or sizes;

	
As drafted, these limitations are processes that under the broadest reasonable interpretation, covers performance of the limitations in the mind or with the aid of a physical aid such as pencil and paper. That is, nothing in the claim element precludes these steps from practically being performed in the mind. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. In addition, the limitations “constructing a set of linear equations…” and “repeatedly solving the set of linear equations…” under the broadest reasonable interpretation, are process steps that cover mathematical concepts. If a claim, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 

Step 2A – Prong 2
Claim 11 does not recite any limitations that integrate a practical application in a meaningful way. 
The claim limitation of “a hydraulic fracturing flow system”  
	is generally linking the use of a judicial exception to a particular technological environment or field of used, specifically it merely link the claimed invention to the field of hydraulic fracturing. 
The limitations:
“a data acquisition system” 
“at least one processor of at least one multi-processor computer”
 is merely considered instructions to implement an abstract idea on a computer, or use a computer to perform said abstract idea.  

Step 2B
	The claimed invention does not recite an additional elements/limitations that amount to significantly more. As discussed above, the additional elements of hydraulic fracturing flow system amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h).  The data acquisition module and the processing module are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).
Regarding the Dependent Claims
Claims 12-13 is merely providing additional elements into the mental process that describes a function for the set of equations. 
Claim 14 is merely additional steps in the mental process. “Modifying the proppant schedule” can be implementing the mental process. 
Claim 15 is merely additional elements in the mental process. The use of the term “flow parameters” is merely specifying what values are obtained. 
Claim 16 is merely additional steps in the mental process. “Recording a relationship” can be implementing the mental process. 
Claim 14-15 are merely additional elements in the mental process. The claim does not even recite when in the mental process this is performed, or how the results are used.
Claims 17-20 is merely an extra-solution activity of mere data gathering. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (Pub. No. 2011/0320177 A1, hereinafter, "Bowen"), in view of Maxwell et al. (Pub. No. 2016/0108705 A1, hereinafter, "Maxwell").
As per claim 1, Bowen teaches identifying one or more reservoir layers contacted by a wellbore, the reservoir layers comprising a network of fractures (Para. [0044] discloses an example of a small portion of a segment network 204 shows segments where a node can have a connection to a grid cell or grid block. The wellbores in the formation with fractures 206 raises some questions as to how to model flow to or from a fracture to a wellbore as well as what type of segment, connection or segment and connection should be established between a fracture and a formation); constructing a set of linear equations for deriving a  (Para. [0009] discloses the formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics in the reservoir and the well-completions, thereby allowing operators to optimize their fracture designs based on local well and reservoir properties and conditions. The unstructured mesh used to model the fracture is generated automatically, using algorithms that orient and structure the mesh to best capture the flow field around the fracture and well bore);  and  displaying the time-dependent spatial distribution (Para. [0130] discloses the graphic 1124 may display a perspective view of a network or networks that include one or more fractures). 
Bowen fails to explicitly teach a hydraulic fracturing flow simulation method;  determining a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture where each fracture is treated as a one-dimensional element, the flow parameter values 10comprising concentrations of multiple proppant types or sizes and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the multiple proppant types or sizes..
However, Maxwell teaches a hydraulic fracturing flow simulation method (Para. [0140] discloses the fracture network to form a hydraulic fracture network. In some cases, the stimulation may be performed at the wellsite or by simulation), the method comprising: 
determining a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture where each fracture is treated as a one-dimensional element, the flow parameter values 10comprising concentrations of  Maxwell discloses the flow parameters values being hydraulic fracture parameters (e.g., pressure p, width w, flow rate q, etc.) (Para. [0144]), and the discrete points arranged one-dimensionally along the fractures in said network and at discrete points arranged two-dimensionally (Para. [0097] discloses FIG. 2 is a schematic depiction of a 2D fracture 200 about a coordinate system having an x-axis and a y-axis. Various points along the 2D fractures, such as a first end at h/2, a second end at −h/2 and a midpoint are extended to an observation point (x,y)). (Para. [0012] also discloses the extending may involve extending the hydraulic fractures along a fracture growth pattern based on the natural fracture parameters and a minimum stress and a maximum stress on the subterranean formation. The determining fracture dimensions may include one of evaluating seismic measurements, ant tracking, sonic measurements, geological measurements and combinations thereof. The wellsite data may include at least one of geological, petrophysical, geomechanical, log measurements, completion, historical and combinations thereof. The natural fracture parameters may be generated by one of observing borehole imaging logs, estimating fracture dimensions from wellbore measurements, obtaining microseismic images, and combinations thereof).  
repeatedly solving the set of linear equations to obtain a sequence of subsequent 15network states responsive to injection of fluids and proppants via the wellbore pursuant to a proppant schedule, the sequence embodying a time-dependent spatial distribution of the multiple proppant types or sizes (Para. [0077] discloses transport equations may be solved for each component of the fluids and proppants pumped);
and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the multiple proppant types or sizes (Para. [0226 discloses the data collected by sensors (S) may be used alone or in combination with other data. The data may be collected in one or more databases and/or transmitted on or offsite. The data may be historical data, real time data, or combinations thereof. The real time data may be used in real time, or stored for later use) Examiner notes that this data can be used in order to control a fracture treatment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings to analyze the segments in a wellbore to show where the model flow would occur in a fracture and the connections made which allows to identify a network of fractures where fractures intersect; to formulate and implement equations that can be used to derive the network states of the fracture; and display the solutions to the equations which includes the time-dependent spatial distribution as taught by Bowen with the features of a hydraulic fracturing flow simulation method and determining a current network state that includes flow parameter values at discrete points arranged one-dimensionally along the fractures in said network and at discrete points arranged two-dimensionally across the junctions in the network; and repeatedly solve the equations that are associated with the network responsive to injection of fluids and proppants which embody a time-dependent spatial distribution as disclosed by Maxwell. The motivation to combine would have been that the hydraulic fracturing flow simulation method in Maxwell provides “wellsite data such as natural fracture parameters of the natural fractures, images of the fracture network, etc.” (Maxwell Para. [0141] in order to identify the network of fractures to 
As per claim 11, Bowen teaches identifying one or more reservoir layers contacted by a wellbore, the reservoir layers comprising a network of fractures (Para. [0044] discloses an example of a small portion of a segment network 204 shows segments where a node can have a connection to a grid cell or grid block. The wellbores in the formation with fractures 206 raises some questions as to how to model flow to or from a fracture to a wellbore as well as what type of segment, connection or segment and connection should be established between a fracture and a formation); constructing a set of linear equations for deriving a subsequent network state from the current network state while accounting for interaction and settling of the multiple proppant types or sizes (Para. [0009] discloses the formulation and implementation of the new techniques allows for rapid-iteration modeling of a reservoir with different fracture characteristics in the reservoir and the well-completions, thereby allowing operators to optimize their fracture designs based on local well and reservoir properties and conditions. The unstructured mesh used to model the fracture is generated automatically, using algorithms that orient and structure the mesh to best capture the flow field around the fracture and well bore);  and  displaying the time-dependent spatial distribution (Para. [0130] discloses the graphic 1124 may display a perspective view of a network or networks that include one or more fractures). 
Bowen fails to explicitly teach a hydraulic fracturing flow simulation method;  determining a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture where each fracture is treated as a one-dimensional element, the flow parameter values 10comprising concentrations of multiple proppant types or sizes and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the multiple proppant types or sizes.
However, Maxwell teaches a hydraulic fracturing flow simulation method (Para. [0140] discloses the fracture network to form a hydraulic fracture network. In some cases, the stimulation may be performed at the wellsite or by simulation), the method comprising: 
determining a current network state that comprises flow parameter values at discrete points along the wellbore and at discrete points along each fracture where each fracture is treated as a one-dimensional element, the flow parameter values 10comprising concentrations of multiple proppant types or sizes. Maxwell discloses the flow parameters values being hydraulic fracture parameters (e.g., pressure p, width w, flow rate q, etc.) (Para. [0144]), and the discrete points arranged one-dimensionally along the fractures in said network and at discrete points arranged two-dimensionally (Para. [0097] discloses FIG. 2 is a schematic depiction of a 2D fracture 200 about a coordinate system having an x-axis and a y-axis. Various points along the 2D fractures, such as a first end at h/2, a second end at −h/2 and a midpoint are extended to an observation point (x,y)). (Para. [0012] also discloses the extending may involve extending the hydraulic fractures along a fracture growth pattern based on the natural fracture parameters and a minimum stress and a maximum stress on the subterranean formation. The determining fracture dimensions may include one of evaluating seismic measurements, ant tracking, sonic measurements, geological measurements and combinations thereof. The wellsite data may include at least one of geological, petrophysical, geomechanical, log measurements, completion, historical and combinations thereof. The natural fracture parameters may be generated by one of observing borehole imaging logs, estimating fracture dimensions from wellbore measurements, obtaining microseismic images, and combinations thereof).  
repeatedly solving the set of linear equations to obtain a sequence of subsequent 15network states responsive to injection of fluids and proppants via the wellbore pursuant to a proppant schedule, the sequence embodying a time-dependent spatial distribution of the multiple proppant types or sizes (Para. [0077] discloses transport equations may be solved for each component of the fluids and proppants pumped);
and controlling a fracture treatment in real-time based on the time-dependent spatial distribution of the multiple proppant types or sizes (Para. [0226 discloses the data collected by sensors (S) may be used alone or in combination with other data. The data may be collected in one or more databases and/or transmitted on or offsite. The data may be historical data, real time data, or combinations thereof. The real time data may be used in real time, or stored for later use) Examiner notes that this data can be used in order to control a fracture treatment).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Maxwell in view of Bowen as shown above, further in view of Madsu et al. (Pub. No. US 9367653 B2, hereinafter, "Madsu"). 
The applied reference has a common assignee - Halilburton Engery Services with the instant application. Based upon the earlier effectively filed date 06/14/16 of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claim 2, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, wherein the time-dependent spatial distribution comprises multiple proppant bed heights as function of distance from the wellbore in each layer. 
However, Madsu teaches the time-dependent spatial distribution comprises multiple proppant bed heights as function of distance from the wellbore in each layer (Para. [59] discloses bed height h can be an implicit function of axial distance because of its dependence on the volume fraction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings to modify the teachings of Bowen and Maxwell of the time-dependent spatial distribution with the teachings of Madsu of using the proppant bed height as a function of distance from the wellbore. The motivation to combine would have been that Madsu provides “the bed height h of the wellbore can also change dynamically over time,” and that the bed height “can vary along the length of the wellbore” (Para. 53). This provides the technique of using the proppant bed heights as a function of distance for the time-dependent spatial distribution.   
As per claim 12, the combination of Maxwell and Bowen fails to teach the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, wherein the time-dependent spatial distribution comprises multiple proppant bed heights as function of distance from the wellbore in each layer. 
However, Madsu teaches the time-dependent spatial distribution comprises multiple proppant bed heights as function of distance from the wellbore in each layer (Para. [59] discloses bed height h can be an implicit function of axial distance because of its dependence on the volume fraction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of 

Claims 3, 5, 7-10, 13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being obvious over Maxwell in view of Bowen as shown above, further in view of Xu et al. (Pub. No. 2016/0010443 A1, hereinafter, "Xu")
	As per claim 3, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, wherein the time-dependent spatial distribution comprises multiple proppant concentrations as function of distance from the wellbore in each layer.
	However, Xu teaches the time-dependent spatial distribution comprises multiple proppant concentrations as function of distance from the wellbore in each layer (Para. [130] discloses using proppant data stored in 501′, the geometric properties, fluid properties, and flow velocity along fractures derived in 509′, 511′ and 513′, in conjunction with a model for quantifying proppant transport across the fracture or fracture network as described herein, to calculate the concentration of proppant in the fracture network as a function of space over the period of time Δt, and 513′ may involve optionally, using the data generated in 509′ to 517′ for real-time visualization of the fracturing process and/or real-time optimization of the fracture plan).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of the time-dependent spatial distribution with the teachings of Xu of using proppant concentrations as a function of distance from the wellbore. The motivation to combine would have been that Xu provides “the geometric and geomechanical properties (e.g., d.sub.x, d.sub.y, Δσ.sub.c) that characterize the hydraulic fracture network as generated in 509 are used in conjunction with a model as described herein to generate data that quantifies and simulates propagation of the fracture network as a function of time and space, such as width w of the hydraulic fractures from equations (10a) and (10b) and the times needed for the front and tail of the fracturing formation, as indicated by the distribution of induced microseismic events, to reach certain distances from equation (19)” (Para. [120]). Xu applies the technique of the proppant concentration as function of distance for the time-dependent spatial distribution in Maxwell and Bowen. 
	As per claim 5, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, wherein the flow parameter is selected from the group consisting of 30velocity, pressure, density, viscosity, temperature, fracture width, fracture height, multiple proppant settling velocities, multiple proppant distributions, and multiple proppant settling heights.
	However, Xu teaches the flow parameter is selected from the group consisting of velocity, pressure, density, viscosity, temperature, fracture width, fracture height, multiple (Para. [0193] discloses the fracture operation 1400 includes 1430—obtaining job parameters relating to formation parameters (e.g., dimensions, stresses, temperature, pressure, etc.) and 1432—obtaining job parameters relating to stimulation parameters, such as pumping (e.g., flow rate, time), fluid (e.g., viscosity, density, injection temperature), and proppant parameters (e.g., dimension, material)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of determining a current network state with the teachings of Xu of using job parameters that relate to formation, stimulation, and proppant parameters. The motivation to combine would have been that Xu provides “parameters are then used to generate a wiremesh simulation as in 1438 and visualizations as in 1440.1, 1440.2 using the method of FIGS. 5.1.1 and 5.1.2. These simulations provide a fracture network 1440.1 and distribution 1440.2 used to run production simulations as in 1442.” (Xu Para. [0195]). This helps to determine the current network states at various points along the fractures and junctions of the network by selecting the flow parameter required.  
	As per claim 7, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, wherein displaying the time-dependent spatial distribution comprises displaying predicted density distribution or predicted viscosity distribution of fluid throughout the network.
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted density distribution or predicted viscosity distribution of fluid throughout (Para. [0129] discloses the method continues with 511′ which involves using the geometric properties derived in 509′ in conjunction with a hydraulic fracture model to generate data that quantifies and simulates propagation of the fracture network as a function of time and space; the geometric properties derived in 509′ can also be used in conjunction with the model to derive other data characterizing the fractured hydrocarbon reservoir for the time period Δt; 511.1′ uses the fluid temperature twb(t,z) derived in 507′ and the geometric properties and fluid flow velocity along fractures derived in 509′ and 511′, in conjunction with a model for heat transport across fracture network as described herein, to calculate temperature t.sub.f(t,x) and generate fluid property data (e.g., viscosity (μ), density (ρ.sub.f), heat conductivity (λ.sub.f), and heat capacity (c.sub.f)) of the injected fluid in a fracture or fracture network as functions of space over the time period of Δt).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of generating density or viscosity of fluid through the network in the time-dependent spatial distribution.  The motivation to combine would have been that Xu provides “parameters are then used to generate a wiremesh simulation as in 1438 and visualizations as in 1440.1, 1440.2 using the method of FIGS. 5.1.1 and 5.1.2. These simulations provide a fracture network 1440.1 and distribution 1440.2 used to run production simulations as in 1442.” (Xu Para. [0195]). This allows to display density or viscosity distribution of the fluid throughout the network.  
	As per claim 8, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, the time-dependent 
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted proppant distribution throughout the network for multiple proppant types or sizes (Para. [0131] discloses , the method may continue with 517′ using the same models to generate fracture geometric properties, fluid properties (e.g., temperature, viscosity (μ), density (ρ.sub.f), heat conductivity (λ.sub.f), and heat capacity (c.sub.f)) and proppant distribution during the shut-in period, 519′ using the data generated in 517′ for real-time visualization of the shut-in process and/or real-time decision on when to end the shut-in process and/or optimization of the shut-in plan during the design stage, and 519.1′ using the data generated in 517′, in conjunction with a model for quantifying hydrocarbon transport in the fractured reservoir as described herein, to simulate hydrocarbon production from the reservoir for optimization of the fracturing plan).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of displaying proppant distribution for multiple proppant types or sizes. The motivation to combine would have been, Xu provides the “method further involves collecting during the performing data comprising injection temperature and pressure, generating a fluid and proppant distribution through the fracture network by performing real time simulations of the fracture network (the fluid distribution comprising temperature distribution) ” (Para. [0019]). This provides a known 
	 As per claim 9, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, the time-dependent spatial distribution comprises displaying predicted temperature distribution of fluid throughout the network. 
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted temperature distribution of fluid throughout the network (Para. [0019]The method further involves collecting during the performing data comprising injection temperature and pressure, generating a fluid and proppant distribution through the fracture network by performing real time simulations of the fracture network based on the collected data (the fluid distribution comprising temperature distribution)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of displaying the temperature distribution of fluid throughout the network. The motivation to combine would have been this provides a known technique of using the temperature distribution when combined with displaying the time-dependent spatial distribution in Maxwell and Bowen to achieve the predictable results.
	As per claim 10, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, the time-dependent 
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted proppant settling height distribution throughout the network for multiple proppant types or sizes (Para. [0155] discloses the placement of proppant along the fractures of an HFN involves horizontal transport, vertical settling and possible bridging of the proppant. As shown in FIG. 9.1, proppant type i is transported in all directions by the transport pattern 827. This can be mathematically described).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of displaying predicted proppant settling height distribution throughout the network for 15multiple proppant types or sizes. The motivation to combine would have been, Xu provides “proppant distribution during the shut-in period, 519′ using the data generated in 517′ for real-time visualization of the shut-in process and/or real-time decision on when to end the shut-in process and/or optimization of the shut-in plan during the design stage, and 519.1′ using the data generated in 517′, in conjunction with a model for quantifying hydrocarbon transport in the fractured reservoir as described herein, to simulate hydrocarbon production from the reservoir for optimization of the fracturing plan” (Para. [0131]). Xu uses the vertical settling and distribution method to provide a known technique when combined with displaying the time-dependent spatial distribution in Maxwell and Bowen to achieve the predictable results of proppant settling height distribution.
	As per claim 13, the combination of Maxwell and Bowen fails to teach the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, wherein the time-dependent spatial distribution comprises multiple proppant concentrations as function of distance from the wellbore in each layer.
	However, Xu teaches the time-dependent spatial distribution comprises multiple proppant concentrations as function of distance from the wellbore in each layer (Para. [130] discloses using proppant data stored in 501′, the geometric properties, fluid properties, and flow velocity along fractures derived in 509′, 511′ and 513′, in conjunction with a model for quantifying proppant transport across the fracture or fracture network as described herein, to calculate the concentration of proppant in the fracture network as a function of space over the period of time Δt, and 513′ may involve optionally, using the data generated in 509′ to 517′ for real-time visualization of the fracturing process and/or real-time optimization of the fracture plan).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of the time-dependent spatial distribution with the teachings of Xu of using proppant concentrations as a function of distance from the wellbore. The motivation to combine would have been that Xu provides “the geometric and geomechanical properties (e.g., d.sub.x, d.sub.y, Δσ.sub.c) that characterize the hydraulic fracture network as generated in 509 are used in conjunction with a model as described herein to generate data that quantifies and simulates propagation of the fracture network as a function of time and space, such as width w of the hydraulic fractures from equations (10a) and (10b) and the times needed for the front and tail 
	As per claim 15, the combination of Maxwell and Bowen fails to teach the method of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, wherein the flow parameter is selected from the group consisting of 30velocity, pressure, density, viscosity, temperature, fracture width, fracture height, multiple proppant settling velocities, multiple proppant distributions, and multiple proppant settling heights.
	However, Xu teaches the flow parameter is selected from the group consisting of velocity, pressure, density, viscosity, temperature, fracture width, fracture height, multiple proppant settling velocities, multiple proppant distributions, and multiple proppant settling heights (Para. [0193] discloses the fracture operation 1400 includes 1430—obtaining job parameters relating to formation parameters (e.g., dimensions, stresses, temperature, pressure, etc.) and 1432—obtaining job parameters relating to stimulation parameters, such as pumping (e.g., flow rate, time), fluid (e.g., viscosity, density, injection temperature), and proppant parameters (e.g., dimension, material)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of determining a current network state with the teachings of Xu of using job parameters that relate to formation, stimulation, and proppant parameters. The motivation to combine would have been that Xu provides “parameters are then used to generate a wiremesh simulation as in 
	
 
	As per claim 17, the combination of Maxwell and Bowen fails to teach the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, the time-dependent spatial distribution comprises displaying predicted proppant distribution throughout the network.
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted proppant distribution throughout the network for multiple proppant types or sizes (Para. [0131] discloses , the method may continue with 517′ using the same models to generate fracture geometric properties, fluid properties (e.g., temperature, viscosity (μ), density (ρ.sub.f), heat conductivity (λ.sub.f), and heat capacity (c.sub.f)) and proppant distribution during the shut-in period, 519′ using the data generated in 517′ for real-time visualization of the shut-in process and/or real-time decision on when to end the shut-in process and/or optimization of the shut-in plan during the design stage, and 519.1′ using the data generated in 517′, in conjunction with a model for quantifying hydrocarbon transport in the fractured reservoir as described herein, to simulate hydrocarbon production from the reservoir for optimization of the fracturing plan).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of displaying proppant distribution for multiple proppant types or sizes. The motivation to combine would have been, Xu provides the “method further involves collecting during the performing data comprising injection temperature and pressure, generating a fluid and proppant distribution through the fracture network by performing real time simulations of the fracture network (the fluid distribution comprising temperature distribution) ” (Para. [0019]). This provides a known technique when combined with displaying the time-dependent spatial distribution in Maxwell and Bowen to achieve the predictable results. 
	 As per claim 18, the combination of Maxwell and Bowen fails to teach the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, the time-dependent spatial distribution comprises displaying predicted temperature distribution of fluid throughout the network. 
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted temperature distribution of fluid throughout the network (Para. [0019]The method further involves collecting during the performing data comprising injection temperature and pressure, generating a fluid and proppant distribution through the fracture network by performing real time simulations of the fracture network based on the collected data (the fluid distribution comprising temperature distribution)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of 
	As per claim 19, the combination of Maxwell and Bowen fails to teach the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, the time-dependent spatial distribution comprises displaying predicted proppant settling height distribution throughout the network for multiple proppant types or sizes.
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted proppant settling height distribution throughout the network for multiple proppant types or sizes (Para. [0155] discloses the placement of proppant along the fractures of an HFN involves horizontal transport, vertical settling and possible bridging of the proppant. As shown in FIG. 9.1, proppant type i is transported in all directions by the transport pattern 827. This can be mathematically described).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of displaying predicted proppant settling height distribution throughout the network for 15multiple proppant types or sizes. The motivation to combine would have been, Xu provides “proppant distribution during the shut-in period, 519′ using the data generated in 517′ for real-time visualization of the shut-in process and/or real-time decision on when to end the shut-in process and/or 
	As per claim 20, the combination of Maxwell and Bowen fails to teach the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, wherein displaying the time-dependent spatial distribution comprises displaying predicted density distribution or predicted viscosity distribution of fluid throughout the network.
	However, Xu teaches displaying the time-dependent spatial distribution comprises displaying predicted density distribution or predicted viscosity distribution of fluid throughout the network (Para. [0129] discloses the method continues with 511′ which involves using the geometric properties derived in 509′ in conjunction with a hydraulic fracture model to generate data that quantifies and simulates propagation of the fracture network as a function of time and space; the geometric properties derived in 509′ can also be used in conjunction with the model to derive other data characterizing the fractured hydrocarbon reservoir for the time period Δt; 511.1′ uses the fluid temperature twb(t,z) derived in 507′ and the geometric properties and fluid flow velocity along fractures derived in 509′ and 511′, in conjunction with a model for heat transport across fracture network as described herein, to calculate temperature t.sub.f(t,x) and generate fluid property data (e.g., viscosity (μ), density (ρ.sub.f), heat conductivity (λ.sub.f), and heat capacity (c.sub.f)) of the injected fluid in a fracture or fracture network as functions of space over the time period of Δt).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of displaying the time-dependent spatial distribution with the teachings of Xu of generating density or viscosity of fluid through the network in the time-dependent spatial distribution.  The motivation to combine would have been that Xu provides “parameters are then used to generate a wire mesh simulation as in 1438 and visualizations as in 1440.1, 1440.2 using the method of FIGS. 5.1.1 and 5.1.2. These simulations provide a fracture network 1440.1 and distribution 1440.2 used to run production simulations as in 1442.” (Xu Para. [0195]). This allows to display density or viscosity distribution of the fluid throughout the network.  

Claims 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Maxwell in view of Bowen as shown above, further in view of Leugemors et al. (Pub. No. 2014/0216736 A1, hereinafter, "Leugemors")
	As per claim 4, the combination of Maxwell and Bowen fails to teach, the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, modifying the proppant schedule based on the time-dependent spatial distribution.
	However, Leugemors teaches modifying the proppant schedule based on the time-dependent spatial distribution (Para. [0070] discloses the mixer 326, as well as related controls and/or connected hardware to the mixer 326, provides in certain embodiments for receiving batched products according to a mixing schedule. The mixing schedule may include a schedule in time, spatial, and/or sequential mixing descriptions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of modifying the proppant schedule with the teachings of Leugemors to base the proppant schedule on time-dependent spatial distribution. The motivation to combine would have been Leugemors provides “a proppant 110 mixed with the hydrated fluid, for example at a high-speed blender 112 that provides the proppant laden slurry to fracturing pumps” (Para. [0005]). 
	As per claim 6, the combination of Maxwell and Bowen fails to teach, the method of claim 1, the combination of Maxwell and Bowen fails to explicitly teach, recording a relationship between a change in the 35proppant schedule and a change in the time-dependent spatial distribution.
	However, Leugemors teaches recording a relationship between a change in the 35proppant schedule and a change in the time-dependent spatial distribution (Para. [0070] discloses the mixer 326, as well as related controls and/or connected hardware to the mixer 326, provides in certain embodiments for receiving batched products according to a mixing schedule. The mixing schedule may include a schedule in time, spatial, and/or sequential mixing descriptions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of modifying the proppant schedule with the teachings of Leugemors to base the proppant schedule on time-dependent spatial distribution. The motivation to combine would have been 
	As per claim 14, the combination of Maxwell and Bowen fails to teach, the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, modifying the proppant schedule based on the time-dependent spatial distribution.
	However, Leugemors teaches modifying the proppant schedule based on the time-dependent spatial distribution (Para. [0070] discloses the mixer 326, as well as related controls and/or connected hardware to the mixer 326, provides in certain embodiments for receiving batched products according to a mixing schedule. The mixing schedule may include a schedule in time, spatial, and/or sequential mixing descriptions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of modifying the proppant schedule with the teachings of Leugemors to base the proppant schedule on time-dependent spatial distribution. The motivation to combine would have been Leugemors provides “a proppant 110 mixed with the hydrated fluid, for example at a high-speed blender 112 that provides the proppant laden slurry to fracturing pumps” (Para. [0005]). 
	As per claim 16, the combination of Maxwell and Bowen fails to teach, the system of claim 11, the combination of Maxwell and Bowen fails to explicitly teach, recording a relationship between a change in the 35proppant schedule and a change in the time-dependent spatial distribution.
(Para. [0070] discloses the mixer 326, as well as related controls and/or connected hardware to the mixer 326, provides in certain embodiments for receiving batched products according to a mixing schedule. The mixing schedule may include a schedule in time, spatial, and/or sequential mixing descriptions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Bowen and Maxwell of modifying the proppant schedule with the teachings of Leugemors to base the proppant schedule on time-dependent spatal distribution. The motivation to combine would have been Leugemors provides “a proppant 110 mixed with the hydrated fluid, for example at a high-speed blender 112 that provides the proppant laden slurry to fracturing pumps” (Para. [0005]). This allows for the prior art to combine inorder to yield the predictable result of a relationship between the proppant schedule and change in time-dependent schedule. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Riva can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.R.M./Examiner, Art Unit 2128                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2128